Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 3, 2002 (People v Jones, 295 AD2d 369 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered May 31, 2000, and an amended sentence of the same court imposed March 8, 2001.
Ordered that the application is denied.
*457The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Smith, Luciano and Crane, JJ., concur.